UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-6687



JEFFREY ROY CROSBY,

                                                Plaintiff - Appellant,

          versus


J. REUBEN LONG DETENTION CENTER; NORTH MYRTLE
BEACH POLICE DEPARTMENT; ROBBIE BAIRD, United
States Probation Officer; ED SEVERANCE, United
States Marshals Service; JOHN LAMBERT, Di-
rector of Florence County Detention Center;
WILLIAM EDWARDS, MD,

                                               Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (CA-98-217-5-22JI)


Submitted:   August 19, 1999                 Decided:   August 30, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Jeffrey Roy Crosby, Appellant Pro Se. Clifford Leon Welsh, North
Myrtle Beach, South Carolina; Douglas Charles Baxter, RICHARDSON,
PLOWDEN, CARPENTER & ROBINSON, Myrtle Beach, South Carolina;
Barbara Murcier Bowens, OFFICE OF THE UNITED STATES ATTORNEY,
Columbia, South Carolina; Jackson L. Barwick, Jr., Catharine Garbee
Griffin, BAKER, BARWICK, RAVENEL & BENDER, L.L.P., Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Jeffrey Roy Crosby appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.*   We

have reviewed the record and the district’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Crosby v. J. Reuben Long Detention Center, No.

CA-98-217-5-22JI (D.S.C. Mar. 31, 1999).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




     *
       As to the federal, rather than the state, actors this action
is actually brought pursuant to Bivens v. Six Unknown Named Agents
of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).


                                 2